Citation Nr: 0201543	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  99-12 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the neck.

2.  Entitlement to service connection for residuals of a 
gunshot wound to the right leg.

3.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 decision of the Department of Veterans 
Affairs (VA) Montgomery Regional Office (RO), which denied 
service connection for residuals of gunshot wounds to the 
neck, back, and right leg.  Also, the RO granted service 
connection for PTSD and assigned it a 10 percent rating.  The 
veteran appealed the RO decisions, including the initial 10 
percent rating assigned his PTSD.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In March 2000, the Board remanded the case to the RO for the 
veteran's requested personal hearing.  In July 2000, he 
testified at a Board hearing at the RO.  In August 2000, the 
Board determined that the claim of service connection for 
residuals of a gunshot wound to the back was not well 
grounded under criteria then in effect.  38 U.S.C.A. § 
5107(a) (West 1991).  The Board also found that the claims of 
service connection for residuals of gunshot wounds to the 
neck and right leg were well grounded and that additional 
development of the evidence was required as to those claims.  
The Board remanded these matters to the RO, as well as the 
claim of entitlement to an initial rating in excess of 10 
percent for PTSD.  The record reveals that the development 
requested in the Board's remand has been completed to the 
extent necessary.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The veteran served in combat and provided lay evidence of 
in-service gunshot wounds to the neck and right leg; the 
record contains clear and convincing evidence that he did not 
sustain gunshot wounds to the neck and right leg during 
service.  

2.  His PTSD is manifested by anxiety, depression, 
flashbacks, insomnia, irritability, and impaired 
concentration and memory, resulting in total occupational 
impairment.


CONCLUSIONS OF LAW

1.  Residuals of a gunshot wound to the neck and right leg 
were not incurred during active military service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).

2.  The criteria for an initial 100 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted, providing new 
statutory requirements regarding notice to VA claimants and 
their representatives, as well as specified duties to assist 
VA claimants in the development of their claims.  VA has 
issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a))  After reviewing the 
veteran's claims folders, the Board finds that all required 
notice and development action specified in this new statute 
and its implementing regulations have been met. 

Concerning his application for VA disability compensation 
benefits, the RO requested and obtained the veteran's service 
medical and personnel records, which appear to be complete.  
The RO has also requested all private treatment records 
specifically identified by the veteran, as well as records 
from the Social Security Administration (SSA).  He has also 
been afforded numerous VA examinations, including medical and 
psychiatric examination in January 1999 and February 2001.  

The record also contains many letters from the RO, Statements 
of the Case, a July 2000 hearing transcript, the Board's 
August 2000 remand, and an October 2000 Report of Contact, 
all of which clearly indicate that the veteran and his 
representative have been advised of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, and the reasons and bases for the 
decisions.  It is also noted that these documents have 
advised the veteran and his representative of the evidence of 
record, as well as of the fact that certain additional 
evidence would be beneficial to his claim. 

For example, in its August 2000 remand, the Board noted that 
the record contained no medical evidence showing treatment 
for residuals of a claimed gunshot wound to the neck or right 
leg dated prior to 1998, a period of about 27 years since the 
veteran's separation from service.  The Board advised the 
veteran that treatment records corresponding to the period 
from 1971 to 1998 showing treatment for residuals of gunshot 
wounds to the neck and right leg would greatly assist his 
claim.  Additionally, the RO contacted the veteran by 
September 2000 letter and asked him to submit or identify all 
medical care providers who treated him for his reportedly 
continuous neck and right leg disabilities since his 
separation from service, as well as treatment providers for 
his PTSD.  In September 2000, the veteran responded that he 
had already submitted "all the information I can gather."  
Apparently concerned that he did not understand their 
instructions, in an October 2000 letter, the RO again 
requested this information from the veteran.  The RO also 
contacted the veteran's accredited representative by 
telephone and asked him to help the veteran provide the 
necessary information for his claim.  The veteran again 
responded that he had already submitted all available 
records.

Based on the foregoing, it is clear that the veteran has been 
effectively provided notice as required by VCAA.  Again, the 
RO has fully developed the record to the extent possible and 
the Board is aware of no existing additional evidence which 
is required to be obtained.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The Board accordingly 
concludes VA has satisfied its duties to notify and to assist 
the veteran in this case.  Further development and further 
expending of VA's resources is not warranted.

I.  Factual Background

The veteran's service medical records are entirely negative 
for any reference to a gunshot wound.  The records do show 
that in February 1970, a furuncle over the nape of his neck 
was surgically removed under local anesthesia; he was 
returned to duty immediately thereafter and it was noted that 
he was to receive follow-up care from medics in the field.  
The remaining service medical records are negative for 
pertinent complaint or abnormality.  At his February 1971 
military discharge medical examination, clinical evaluation 
of his skin, neck, spine, and lower extremities was normal.  
On a report of medical history, the veteran reported a 
history of a "boil" on his neck, but made no mention of 
gunshot wound residuals, including to the neck, back, and 
right leg.

The veteran's service personnel records reveal that he is a 
Vietnam veteran, having received, inter alia, the Combat 
Infantryman Badge and Bronze Star Medal.  These records, 
however, show no indication of any in-service gunshot wound 
or other combat injury; there is no official indication that 
he received a Purple Heart Medal.

In July 1998, the veteran submitted claims of service 
connection for residuals of gunshot wounds to the neck, back 
and right leg, stating that his gunshot wound injuries had 
occurred in approximately December 1969.

In support of his claim, he submitted an August 1998 letter 
from D. Owens, M.D., who indicated he was a lifelong friend 
of the veteran's.  In his letter, Dr. Owens indicated that he 
remembered when the veteran returned from Vietnam with 
multiple gunshot wounds to the right lower leg and neck.  He 
indicated that the veteran had "a prolonged and difficult 
recovery" from the injuries and still had problems with his 
cervical spine as a result of the gunshot wound to the neck.  

In connection with his claim, the RO requested all private 
clinical records identified by the veteran, none of which was 
dated prior to 1997.  One of the treatment providers 
identified by the veteran responded that he had not been seen 
in their office since September 1997, at which time he was 
treated only for a work-related injury.  In pertinent part, 
the records actually obtained by the RO show that in June 
1998, the veteran was seen in connection with his complaints 
of neck and bilateral shoulder pain.  He gave a history of 
surgery on both knees in 1968, as well as right ankle surgery 
in 1967.  He did not report a history of gunshot wounds to 
the neck or right leg, nor did he make any mention of a 
"busted" cervical vertebra.  X-ray studies of the cervical 
spine showed minimal degenerative changes.  The diagnosis was 
cervical facet syndrome; he was treated with a cervical 
epidural facet block.  

In January 1999, the veteran underwent VA medical and 
psychiatric examinations, at which time he reported being 
shot in both legs in service, as well as in his neck.  He 
also claimed that the bullet shattered a vertebra in his neck 
and that he was taken to an aid station where a bone fragment 
was removed.  He claimed that he was in a neck brace for a 
couple of weeks and that a medic changed his dressing daily.  
Physical examination revealed a barely discernable scar on 
the right posterior neck and a scar over the right anterior 
leg.  There was also a questionable scar in the left 
gastrocnemius.  The examiner indicated that he was unable to 
actually see a scar, although the veteran pointed to the 
area.  X-ray films of the cervical and lumbar spine, as well 
as the right tibia and fibula were negative.  The diagnoses 
included gunshot wound of the neck with arthralgia and 
gunshot wound to the right and left legs with no loss of 
function due to pain.  There is no indication in the 
examination reports that the examiners reviewed the veteran's 
service medical records.  

On VA psychiatric examination in January 1999, the veteran 
reported he was unemployed, having quit his job due to an 
inability to get along with his supervisor.  He also reported 
flashbacks, troubled sleep, and irritability.  He denied 
hallucinations or homicidal or suicidal ideation.  He had no 
thought disorder and was appropriate and logical.  He 
indicated that he did not like crowds.  Regarding employment, 
he indicated that he was doing very well.  The diagnosis was 
PTSD and a Global Assessment of Functioning (GAF) Score of 72 
was assigned.  

In March 1999, the RO denied service connection for residuals 
of gunshot wounds to the neck and right leg.  The RO also 
granted service connection for PTSD, assigning it an initial 
10 percent rating, effective July 22, 1998, the date of 
receipt of the veteran's claim.  

The veteran appealed the RO determinations, claiming inter 
alia that he was entitled to a rating of at least 30 percent 
for PTSD, due to his inability to get along with others, 
flashbacks, and difficulty sleeping.  

In support of his appeal, he submitted a May 1999 letter from 
a private physician who indicated that a magnetic resonance 
imaging (MRI) examination had shown a tiny piece of metallic 
substance that appeared to be shrapnel in the soft tissue of 
the veteran's neck.  He indicated that this correlated to the 
veteran's reported history of having sustained a gunshot 
wound to the neck in 1968 while in Vietnam.

VA clinical records, dated from May to June 1999 show that 
the veteran received treatment for PTSD.  He endorsed 
symptoms such as severe anxiety, flashbacks, survivor guilt, 
and irritability.  He also reported that he took medication 
for chronic pain related to a shrapnel wound in his neck near 
his spinal cord, which was "inoperable."  The impressions 
were chronic PTSD and chronic pain.  

In January 2000, the veteran was admitted to the Tuscaloosa 
VAMC for a six week PTSD treatment program.  It was noted 
that, during hospitalization, the veteran had a physical 
therapy consultation for pain status post shrapnel wound 
injuries to the right neck.  The diagnoses on discharge 
included PTSD, chronic, with depression, mood lability and 
severe anxiety, irritability, hypervigilance, memory 
problems, recurrent intrusive thoughts, flashbacks, recurrent 
nightmares, and sleep disruption.  The examiner assigned a 
GAF score of 45, and noted that the veteran's GAF score in 
the past year had been 50.  The examiner commented that the 
veteran was totally and permanently disabled from consistent 
gainful employment on the basis of his severe and continuing 
PTSD symptoms.  

In March 2000, the veteran had a VA vocational rehabilitation 
consultation at which he reported that he had been laid off 
from work that month because of increased mistakes due to 
lack of concentration which created a dangerous work 
environment.  He stated that he also had problems in his 
relationships due to PTSD.  After reviewing his medical 
records and evaluating him, the VA psychologist concluded 
that the severity of the veteran's symptoms limited his 
ability to process work procedures and instructions which 
were required in competitive employment.  It was also noted 
that his emotional lability prevented him from getting along 
with coworkers.  Based on these severe psychiatric problems, 
it was felt that the veteran was unable to meet the demands 
of work on a sustained basis and that he was not employable, 
nor was he a candidate for vocational rehabilitation.  It was 
also noted that his symptoms had been present for the past 
twelve months.  

In July 2000, the veteran testified at a Board hearing at the 
RO where he described the circumstances of his claimed in-
service gunshot wounds.  He stated that he had lead a squad 
along a river when he stepped out of a clearing and was shot.  
He stated that he was medivaced and "they stuck a rope-like 
thing through my leg and wrapped it and that's all they did 
to my leg."  As to his neck, he indicated that the bullet 
went into the top of his shoulder blade by his ear and 
"busted the vertebrae in [his] neck."  He stated that he 
had continued neck problems since that time and recently was 
told that he had retained metallic fragments in his spine.  
Regarding PTSD, he stated that he had nightmares, angry 
moods, a short attention span, and was untrusting of anyone 
other than family members.  He also stated that he was unable 
to work, but he helped his spouse with the shopping.  He 
indicated that he received periodic treatment for PTSD, but 
he felt his symptoms were worsening.  

In July 2000, the veteran submitted a statement from his 
parents indicating to the best of their recollection, they 
remembered his getting shot in the neck, back and leg during 
his Vietnam service.  

In October 2000, the veteran notified the RO that he had been 
awarded SSA disability benefits.  He submitted an August 2000 
decision finding that he was disabled within the meaning of 
the Social Security Act since November 19, 1998, due to 
"metal around disc and spinal cord, depression, and 
[PTSD]."  In reaching the decision, SSA relied on the 
January 2000 VA hospitalization report, as well as a July 
2000 examination report from Dr. Owens, who apparently 
concluded that the veteran was unable to work due to manic 
depression disorder, gunshot wound, cervical radiculopathy, 
degenerative disc/degenerative joint disorder of the lumbar 
spine, and lumbar radiculopathy.  

The RO thereafter contacted SSA and requested copies of all 
medical records used in its decision.  In pertinent part, the 
records forwarded by SSA show that at on August 1999 
examination, the veteran reported that he had been shot in 
the neck in Vietnam and, as a result, was unable to work.  He 
stated that he had numbness in the left hand, low back, and 
left leg.  He also complained of PTSD.  Following 
examination, the examiner indicated that he could find no 
objective physical limiting factors, but that the veteran may 
have psychiatric factors limiting him.  

At a comprehensive psychological examination conducted in 
September 1999, the veteran reported recurrent flashbacks, 
nightmares, hallucinations, marked impairment in 
concentration, irritability, an explosive temper, and 
frequent crying spells.  He stated that he was last employed 
in April 1999, refurbishing trailers.  He indicated that he 
was no longer able to work due to an inability to 
concentrate.  He stated that he attended church, but 
otherwise socialized little.  He indicated that his nerves 
were much better when he had little contact with people.  He 
also stated that his primary problem came from having been 
shot in the neck in Vietnam.  He claimed that the bullet 
severed some nerve tissue and bone in the cervical spine, 
causing pain, numbness, and tingling in the arms.  He did not 
report any gunshot wound to the legs.  On examination, the 
veteran had little difficulty communicating and his speech 
was normal.  His affect was also normal, but he was anxious.  
He appeared to suffer obsessional thinking and recurring 
flashbacks.  His mood was normal and he was alert and 
oriented.  The diagnoses included PTSD.  The examiner 
indicated that veteran's impairment for complex or repetitive 
tasks was moderately severe to severe and that his impairment 
for simple tasks would fall in the moderate range.  

The RO also again contacted Dr. Owens and requested that he 
submit all clinical records pertaining to the veteran.  In 
response, the RO received clinical records, showing that in 
January 1998, the veteran reported neck pain.  A history of 
nonspecific neck trauma was noted.  The diagnosis was 
cervical radiculopathy.  In April 1998, he had similar 
complaints.  A history of a ruptured cervical disc was noted.  
The assessments were cervical radiculopathy and degenerative 
disc disease of the cervical spine.  He was seen on several 
subsequent occasions for complaints of neck pain.  In March 
1999, he reported that he had terrible nerves.  The diagnosis 
was PTSD.  In May 1999, it was noted that an MRI showed 
"shrapnel" in the neck which was not surgically removable.  
In a July 2000 patient assessment, it was noted that the 
veteran was unable to work; current diagnoses included 
gunshot wound to the neck and "manic depression disorder."  

On February 2001 VA medical examination the examiner noted 
that the veteran was very difficult to interview as he said 
he could not remember anything.  Nonetheless, he apparently 
reported that he had been shot in the neck and both legs in 
Vietnam and was medivaced to a field hospital and then to the 
U.S.S. Hope.  On examination, the examiner noted two 1/2 
centimeter scars on the right knee and one 1/2 centimeter left 
knee scar.  There was also questionable evidence of painful 
motion.  The examiner was unable to find any objective 
evidence of a neck scar.  However, the cervical spine motion 
was limited.  The examiner diagnosed gunshot wound of the 
neck and both knees with loss of function due to pain.  The 
examiner further indicated his opinion that it is as least as 
likely as not that any current pathology of the neck and 
right and left knees is the result of an in-service gunshot 
wound.  "The visual evidence of scarring is practically nil 
and X-rays are negative."  

On VA psychiatric examination in February 2001, the veteran 
reported that he had been shot three times in Vietnam, in the 
neck, right leg and left leg.  He stated that all three 
bullets entered and exited his body and that he was currently 
in severe pain from gunshot wounds.  As to PTSD, he stated 
that he had irritability, flashbacks, nightmares, depression, 
and crying spells.  He denied suicidal and homicidal 
ideations.  He indicated that he watched war movies, but 
disliked crowds.  On examination, the veteran was 
cooperative, calm, and oriented.  He exhibited good eye 
contact, but his mood was worried and his affect was slightly 
anxious.  His thought process was coherent and he had no 
flight of ideas or loosening of associations.  There were no 
auditory or visual hallucinations.  The assessment was PTSD 
and a GAF of 59 was assigned.  

II.  Service connection for residuals of gunshot wounds to 
the neck and right leg

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110.  Where a veteran served ninety days or 
more during a period of war and arthritis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Service connection of such disease or injury 
may be rebutted by clear and convincing evidence to the 
contrary.  Every reasonable doubt shall be resolved in favor 
of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

In determining whether a claim of service connection is 
warranted, a veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the law requires that 
the veteran prevail.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Applying the above criteria to the facts in the instant case, 
the Board concludes that the preponderance of the evidence is 
against the claims of service connection for residuals of a 
gunshot wound to the neck and right leg.

The Board notes that the veteran's service medical records 
are entirely negative for notation of any in-service gunshot 
wounds to the neck, right leg, or other body part.  In fact, 
at his February 1971 military discharge medical examination, 
clinical evaluation of his skin, neck, spine, and lower 
extremities was normal.  Likewise, on a report of medical 
history, he reported a history of a "boil" on his neck, but 
made no mention of gunshot wound residuals, including to the 
neck or right leg.

The Board also observes that the veteran's service personnel 
records are entirely silent for any indication that he 
sustained an in-service gunshot wound.  For example, although 
he has claimed that he was flown to the U.S.S. Hope for 
treatment of gunshot wounds, his service personnel records 
show no indication of his ever having visited this ship.  
Likewise, there is no indication that he received the Purple 
Heart Medal.  

Finally, the Board notes that the record contains no lay or 
medical evidence showing treatment for residuals of gunshot 
wounds to the neck or right leg dated prior to 1998, a period 
of about 27 years after the veteran's separation from 
service.  

Nonetheless, the Board finds that the veteran is a combat 
veteran, in light of the fact that he is the recipient of the 
Combat Infantryman Badge.  See also VA O.G.C. Prec. Op. No. 
12-99 (Oct. 18, 1999) (published in 65 Fed. Reg. 6,257 
(2000).  He is therefore entitled to have his claim 
considered under section 1154(b).  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the U.S. 
Court of Appeals for the Federal Circuit held that the 
correct application 38 U.S.C.A. § 1154(b) requires a three-
step, sequential analysis.  First, has the claimant produced 
"satisfactory lay or other evidence of such injury or 
disease."  "Satisfactory evidence" is defined as "credible 
evidence that would a allow a reasonable fact finder to 
conclude that the alleged injury or disease was incurred in 
or aggravated by the veteran's combat service."  Second, is 
the proffered evidence "consistent with the circumstances, 
conditions, or hardships of such service."  Once the first 
two steps are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service 
connection," even if no official record of such incurrence 
exists, unless the government can met the burden of showing 
"clear and convincing evidence to the contrary."

In Collette, it was expressly held that during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as a Report of Medical Examination at 
Separation, be brought into play.  Collette, 82 F.3d at 393.

In this case, the Board observes that the details of the 
veteran's reported gunshot wound(s) have varied significantly 
over the course of this appeal.  For example, on some 
occasions, the veteran claimed that he sustained gunshot 
wounds to both legs in service.  On other occasions, he 
claimed gunshot wounds to his neck and right leg only.  On 
yet other occasions, he reported only a gunshot wound to the 
neck.  Also, he provided inconsistent information regarding 
when he sustained his claimed gunshot wounds.  For example, 
on his original application for VA benefits received in July 
1998, he indicated that his gunshot wound injuries had 
occurred in about December 1969.  By May 1999 letter, a 
private physician indicated that the veteran had reported 
having a gunshot wound to the neck in 1968.  Finally, the 
Board notes that the severity of the claimed gunshot 
wound(s), as reported by the veteran, has been inconsistent.  
For example, on some occasions, he reported that a bullet 
shattered or "busted" a vertebra in his neck.  On another 
occasion, he advised a Social Security examiner that the 
bullet severed some nerve tissue in his cervical spine.  On 
other occasions, however, he indicated that he had only a 
flesh wound.  

In Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), the Court 
held that credibility can be impeached generally by a showing 
of interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  For oral testimony, a hearing officer 
can consider:  "demeanor of the witness, the facial 
plausibility of the testimony, and the consistency of the 
witness testimony and affidavits."  For documentary 
evidence, VA adjudicators may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of a veteran.

In this case, given the internal inconsistency in the 
veteran's reports, the Board find that he has not provided 
"satisfactory" evidence of in-service gunshot wounds to the 
neck and right leg.  Again, under the standards laid down in 
Caluza, inconsistency and interest are clear factors 
demonstrated in this case that support the conclusion that 
the evidence is not "satisfactory."

Even assuming the evidence provided by the veteran of in-
service gunshot wounds could be deemed "satisfactory" and 
consistent with the circumstances, conditions, or hardships 
of combat service, the Board finds in the alternative that 
the presumption raised by 38 U.S.C.A. § 1154(b) is rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2001).  

In Vanerson v. West, 12 Vet. App. 254, 258 (1999), the Court 
stated that clear and convincing evidence means evidence that 
provides a "'reasonable certainty' of the truth of the fact 
in controversy."  Specifically, the Board notes that the 
veteran's February 1971 service separation medical 
examination report shows that his skin, neck, spine, and 
lower extremities were normal on clinical evaluation, with no 
notation of a scar, fractured vertebra, etc.  Additionally, 
the veteran himself did not mention any gunshot wound at the 
time he completed his report of medical history in February 
1971.  Rather, the Board observes that he specifically denied 
that he had any illnesses or injuries other than those 
already noted.  Certainly, if the veteran had sustained 
gunshot wounds of the severity he currently describes, he 
would not have indicated that he sustained no other injuries 
other than those already mentioned.  The Board finds that 
this negative report by history and the normal findings at 
the separation examination constitute "clear and 
convincing" evidence to the contrary from the veteran's 
recent evidentiary assertions.

Also, although not relying on this negative evidence, the 
Board finds that the conspicuous 27 year gap in medical 
records, showing no notation of gunshot wound to the neck or 
right leg since the veteran's separation from service, 
strengthens the conclusion that he did not sustain an in-
service gunshot wound to the neck or right leg in service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In reaching this decision, the Board has considered the other 
lay and medical evidence of record, which notes that the 
veteran sustained an in-service gunshot wound(s) and relates 
the veteran's current leg and neck disabilities to those 
wounds.  However, these reports were clearly based on the 
veteran's own reports of an in-service gunshot wound(s).  As 
the Court has pointed out, an opinion founded upon an 
incorrect history is not entitled to probative weight.  See 
Reonal v. Brown, 5 Vet. App. 458, 460- 461 (1993)(an opinion 
based on an inaccurate factual premise has no probative 
value); Swann v. Brown, 5 Vet. App. 229, 233 (1993)(a 
physician's diagnoses can be no better than the facts alleged 
by the appellant).  

In this case, the record shows that these individuals clearly 
accepted the veteran's account of his in-service gunshot 
wound(s) in providing this evidence.  As noted by the Court, 
while a physician or other health professional may have 
accepted the appellant's description of his active service 
experiences as credible, that does not mean that the Board is 
required to grant service connection for the claimed 
disability.  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

After carefully reviewing all the evidence in this case, the 
Board finds that the preponderance of the evidence is against 
the claims of service connection for residuals of gunshot 
wounds to the neck and right leg.  In such circumstances, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); see also Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

III.  Entitlement to a rating in excess of 10 percent for 
PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

The determination of whether an increased rating is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history.  Compensation for service-connected injury is 
limited to those claims which show present disability.  Where 
entitlement to compensation has already been established and 
an increased rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

More recently, however, the Court determined that the above 
rule does not apply to the assignment of an initial rating 
for disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Under 38 U.S.C.A. § 4.130, Code 9411, a 10 percent rating is 
warranted for PTSD which produces occupational and social 
impairment due to mild or transient symptoms with decreased 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or where the 
symptoms are controlled by continuous medication.  

A 30 percent rating is warranted for PTSD, productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  
A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Applying the facts in this case to the criteria above, the 
Board finds that since the effective date of the award of 
service connection, the veteran's PTSD has been manifested by 
symptoms productive of total occupational impairment.  In 
that regard, it is noted that in January 2000, the veteran 
was admitted to the Tuscaloosa VAMC for a six week PTSD Day 
Hospital treatment program.  The hospitalization report 
indicates that the examiner assigned a GAF score of 45, and 
noted that the veteran's GAF score in the past year had been 
50.  Here, it is noted that such GAF score represents serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social or occupational functioning (e.g., no friends, unable 
to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  The examiner further commented that the veteran was 
totally and permanently disabled from consistent gainful 
employment on the basis of his severe and continuing PTSD 
symptoms.  

It is also noted that in March 2000, a VA counseling 
psychologist agreed with that assessment after examining the 
veteran for vocational rehabilitation purposes.  At that 
time, the psychologist noted that the severity of the 
veteran's PTSD rendered him unemployable and that such 
symptoms had been present for the past twelve months.  His 
physician also concluded in July 2000 that he was unable to 
work.

In light of this evidence and the entire record and affording 
him the benefit of the doubt, the Board concludes that the 
veteran suffers from severe psychiatric symptomatology 
producing total industrial impairment.  Thus, the criteria 
for an initial 100 percent rating for PTSD are met.  
38 C.F.R. § 4.130, Code 9411 (2001).

ORDER

Service connection for residuals of gunshot wounds to the 
neck and right leg is denied.  

A 100 percent rating for PTSD is granted, subject to law and 
regulations governing the payment of monetary awards.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

